EXHIBIT 10.15
 
STOCK PURCHASE AND NON DILUTION
OF STOCK INTEREST AGREEMENT


Effective this 16th day of February, 2012, Tangiers Investors, LP, (“Tangiers”)
hereby purchases a total of 9,118,108 restricted shares (the “Shares”) of the
Common Stock of Frozen Food Gift Group, Inc.(the “Company”), from the Company,
on the following terms and conditions:


1.  
A cash payment of $50,000, (representing approximately $.0055/share), as the
cash purchase price for the Shares, which has been concurrently delivered to the
Company.



2.  
The representation of the Company that after issuance, the Shares will in the
aggregate represent 7½% of the outstanding Common Stock of the Company.

 
3.  
 As additional consideration to Tangiers for entering into this transaction, for
a period of five years from this date, if and/or when the Company issues
additional shares of its capital stock to any other party during said term, as
additional shares are so issued by the Company, the Company hereby agrees to
concurrently issue to Tangiers without further consideration beyond the $50,000
cash payment paid by Tangiers pursuant to the terms of this Agreement,
additional shares of the Company’s restricted Common Stock in sufficient number
such that in the aggregate, when the shares issued under this Agreement to
Tangiers initially and the shares issued to Tangiers subsequently pursuant to
this provision are combined, equal in the aggregate at least 7½% of the
Company’s Common Stock, calculated after all such issuances.

 
4.  
Tangiers is an “accredited investor” as defined in Rule 501(a) of the Securities
Act, and is acquiring the Shares for its own account, not as a nominee or agent
for any other Person, and not with a view to, or in connection with, the sale or
distribution thereof in violation of the securities laws of the United States or
any state thereof. Tangiers acknowledges that it has had an opportunity to
discuss the business, affairs and current prospects of the Company with the
Company's officers and has had access to information about the Company that it
has requested, that Tangiers is able to fend for itself in making investment
decisions, has the ability to bear the economic risks of its investment pursuant
hereto, and has such knowledge or experience in financial and business matters
that it is capable of evaluating the merits and risks of investing in the
Company.

 
5.  
The Shares are restricted securities within the meaning of Rule 144 under the
Securities Act and the certificate(s) representing the Shares will be stamped or
otherwise imprinted with a legend substantially in the following form or other
form as required by law:

 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE.
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND
UNTIL SUCH SECURITIES ARE REGISTERED UNDER SUCH ACT OR AN OPINION OF COUNSEL IS
OBTAINED TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.


 
1

--------------------------------------------------------------------------------

 
 
Wherefore the parties hereto have executed this Agreement effective as of the
date set forth above.
 
FROZEN FOOD GIFT GROUP, INC.
       
By:
/s/ Jonathan Irwin     Jonathan Irwin   TITLE: Chief Executive Officer          
 
TANGIERS INVESTORS, LP.
       
By:
/s/ Michael Sobeck     Michael Sobeck   TITLE: Managing Member  


 
 
2

--------------------------------------------------------------------------------